



2018 DECLARATION OF AMENDMENT TO
QORVO, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


THIS DECLARATION OF AMENDMENT, made the 13th day of February 2018, by Qorvo,
Inc. (the “Company”), as sponsor of the Qorvo, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”).


R E C I T A L S :


It is deemed advisable to amend the Plan to comply with new regulations issued
by the Department of Labor applicable to claims involving a determination of
disability.


NOW, THEREFORE, it is declared that the Plan shall be and hereby is amended,
effective as of April 1, 2018, by deleting Section 11.3 in its entirety and
substituting therefor the following new Section 11.3:


“11.3    Claims and Review Procedures.


(a)Claims Procedures for Non-Disability Claims. If the Participant or his or her
representative submit a written claim for a benefit under the Plan (other than a
claim involving a determination of Disability by the Administrator) and the
claim is denied in whole or in part, the Administrator will notify the
Participant or his or her representative in writing of such denial within ninety
(90) days after the claim is received, unless special circumstances require an
extension of up to ninety (90) more days, in which case the Participant or his
or her representative will be notified in writing of the extension, the special
circumstances requiring the extension and the date by which the Administrator
expects to render its decision. If the initial claim is denied, the
Administrator will give the Participant or his or her representative written
notice that includes:


•    The specific reason(s) for the denial;


•    References to the specific Plan provision(s) on which the denial was based;


•    A description of any additional material or information that is necessary
to perfect the claim and an explanation of why such material or information is
necessary; and


•    A description of the Plan’s procedures for appealing the denial and the
time limits applicable to such procedures, including a statement regarding the
Participant’s right to bring an action under Section 502(a) of ERISA following
an adverse benefit determination on appeal.


If the Participant or his or her representative disagrees with the
Administrator’s decision, they will have sixty (60) days from the receipt of the
original denial notice to appeal the decision. This appeal must be in writing
and sent to the Administrator.


The Participant or his or her representative has the right to review (upon
request and at no charge) all documents and other information relevant to the
claim and to submit written comments, documents and other information relating
to the claim. Whether a document, record, or other information is relevant to a
claim for benefits shall be determined by Section 2560.503-1(m)(8) of the
Department of Labor Regulations. The Administrator will notify the Participant
or his or her representative in writing of its decision within a reasonable
period of time, but not later than sixty







--------------------------------------------------------------------------------





(60) days after it receives the appeal, unless special circumstances require an
extension of up to sixty (60) more days, in which case the Participant or his or
her representative will be notified in writing of the extension, the special
circumstances requiring the extension and the date by which the Administrator
expects to render its decision. If the appeal is denied, the Administrator will
give the Participant or his or her representative written notice that includes:


•    The specific reason(s) for the denial;


•    References to the specific Plan provision(s) on which the denial was based;


•    A statement that the Participant or his or her representative will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents and other information relevant to their claim (whether a document,
record, or other information is relevant to a claim for benefits shall be
determined by Section 2560.503-1(m)(8) of the Department of Labor Regulations);
and


•    A statement regarding the Participant’s right to bring an action under
Section 502(a) of ERISA.


The Participant shall have one year from the date the notice of the denial of
the appeal to commence any action seeking judicial review of the denied claim.
Failure to bring such an action within that period shall bar the claim. The
Participant cannot bring an action until completing the claims and review
procedures described in this subparagraph (a).


(b)Claims Procedures for Disability Claims. The procedures described in this
subparagraph (b) do not apply if a third party (such as the Social Security
Administration) rather than the Administrator makes the determination of
Disability, in which case the claims procedures in subparagraph (a) shall apply.
If the claim is a Disability claim subject to the procedures described in this
subparagraph (b), the Administrator shall ensure that the Disability claim and
any appeal are adjudicated in a manner designed to ensure the independence and
impartiality of the persons involved in making the decision.


If the Participant or his or her representative submit a written claim for a
benefit under the Plan that requires an independent determination of Disability
by the Administrator and the claim is denied in whole or in part, the
Administrator will notify the Participant or his or her representative in
writing of such denial within forty-five (45) days after the claim is received.
If, due to matters beyond the control of the Plan, the Administrator needs
additional time to process a claim, the Participant or his or her representative
will be notified, within forty-five (45) days after the Administrator receives
the claim, of those circumstances and of when the Administrator expects to make
its decision, but not beyond seventy-five (75) days from the date the claim is
received. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to one
hundred five (105) days from the date the claim is received, provided that the
Administrator notifies the Participant or his or her representative of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The extension notice shall specifically explain the
standards on which entitlement to a benefit on account of Disability is based,
the unresolved issues that prevent a decision on the claim and the additional
information needed from the Participant or his or her representative to resolve
those issues, and the Participant or his or her representative shall be afforded
at least forty-five (45) days within which to provide the specified


2





--------------------------------------------------------------------------------





information. If the initial claim is denied, the Administrator will give the
Participant or his or her representative written notice in a culturally and
linguistically appropriate manner (as described in Section 2560.503-1(o) of the
Department of Labor Regulations) that includes:


•
The specific reason(s) for the denial;



•
References to the specific Plan provision(s) on which the denial was based;



•A description of any additional material or information that is necessary to
perfect the claim and an explanation of why such material or information is
necessary;


•A description of the Plan’s procedures for appealing the denial and the time
limits applicable to such procedures, including a statement regarding the
Participant’s right to bring an action under Section 502(a) of ERISA following
an adverse benefit determination on appeal;


•A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(i)    The views presented by the Participant or his or her representative of
health care professionals treating the Participant and vocational professionals
who evaluated the Participant;


(ii)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the adverse benefit determination, without
regard to whether the advice was relied upon in making the benefit
determination; and


(iii)    A Disability determination regarding the Participant presented by the
Participant or his or her representative to the Plan made by the Social Security
Administration.


•If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Participant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;


•Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist; and


•A statement that the Participant or his or her representative is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Participant’s
claim for benefits. Whether a document, record, or other information is relevant
to a claim for benefits shall be determined by Section 2560.503-1(m)(8) of the
Department of Labor Regulations.


If the Participant or his or her representative disagrees with the
Administrator’s decision, they will have one hundred eighty (180) days from the
receipt of the original denial notice to appeal the decision. This appeal must
be in writing and sent to the Administrator. Prior to such review of the denied
claim, the Participant or his or her representative shall be given, free of
charge, any new


3





--------------------------------------------------------------------------------





or additional evidence considered, relied upon, or generated by the Plan,
insurer, or other person making the benefit determination in connection with the
claim, or any new or additional rationale, as soon as possible and sufficiently
in advance of the date on which the notice of adverse benefit determination on
appeal is required to be provided, to give the Participant or his or her
representative a reasonable opportunity to respond prior to that date.


The Administrator will notify the Participant or his or her representative in
writing of its decision within a reasonable period of time, but not later than
forty-five (45) days after it receives the appeal, unless special circumstances
require an extension of up to forty-five (45) more days, in which case the
Participant or his or her representative will be notified in writing of the
extension, the special circumstances requiring the extension and the date by
which the Administrator expects to render its decision.


The Participant or his or her representative shall be given the opportunity to
submit issues and written comments to the Administrator, as well as to review
and receive, without charge, all relevant documents, records and other
information relating to the claim. In considering the appeal, the Administrator
shall take into account all comments, documents, records and other information
submitted by the Participant or his or her representative relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. Additional considerations shall be required in
the case of a Disability claim. For example, the claim will be reviewed by an
individual or committee who did not make the initial determination that is
subject of the appeal, nor by a subordinate of the individual who made the
determination, and the review shall be made without deference to the initial
adverse benefit determination. If the initial adverse benefit determination was
based in whole or in part on a medical judgment, the Administrator will consult
with a health care professional with appropriate training and experience in the
field of medicine involving the medical judgment. The health care professional
who is consulted on appeal will not be the same individual who was consulted
during the initial determination or the subordinate of such individual. If the
Administrator obtained the advice of medical or vocational experts in making the
initial adverse benefit determination (regardless of whether the advice was
relied upon), the Administrator will identify such experts.


If the appeal is denied, the Administrator will give the Participant or his or
her representative written notice in a culturally and linguistically appropriate
manner (as described in Section 2560.503-1(o) of the Department of Labor
Regulations) that includes:


•
The specific reason(s) for the denial;



•
References to the specific Plan provision(s) on which the denial was based;



•A statement that the Participant or his or her representative is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Participant’s claim
for benefits (whether a document, record, or other information is relevant to a
claim for benefits shall be determined by Section 2560.503-1(m)(8) of the
Department of Labor Regulations);


•A statement of the Participant’s right to bring a civil action under ERISA
Section 502(a) which shall describe any applicable contractual limitations
period that applies to the Participant’s right to bring such an action,
including the calendar date on which the contractual limitations period expires
for the claim;


4





--------------------------------------------------------------------------------







•A discussion of the decision, including an explanation of the basis for
disagreeing with or not following:


(i)    The views presented by the Participant or his or her representative of
health care professionals treating the Participant and vocational professionals
who evaluated the Participant;


(ii)    The views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the adverse benefit determination, without
regard to whether the advice was relied upon in making the benefit
determination; and


(iii)    A Disability determination regarding the Participant presented by the
Participant or his or her representative to the Plan made by the Social Security
Administration.


•If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Participant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and


•Either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist.


A Participant or his or her representative must follow the claims review
procedures described in this subparagraph (b) and exhaust his or her
administrative remedies before taking any further action with respect to a
Disability claim. If the Plan fails to strictly adhere to all the requirements
of this subparagraph (b), the Participant or his or her representative is deemed
to have exhausted the administrative remedies available under the Plan, and
shall be entitled to pursue any available remedies under ERISA Section 502(a) on
the basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim, except where the violation
was: (i) de minimis; (ii) non-prejudicial; (iii) attributable to good cause or
matters beyond the Plan’s control; (iv) in the context of an ongoing good-faith
exchange of information; and (v) not reflective of a pattern or practice of
noncompliance. The Participant or his or her representative may request a
written explanation of the violation from the Plan, and the Plan must provide
such explanation within ten (10) days, including a specific description of its
basis, if any, for asserting that the violation should not cause the
administrative remedies to be deemed exhausted. If a court rejects the request
for immediate review on the basis that the Plan met the standards for the
exception, the claim shall be considered as re-filed on appeal upon the Plan’s
receipt of the decision of the court. Within a reasonable time after the receipt
of the decision, the Plan shall provide the Participant or his or her
representative with notice of the resubmission.


The Participant shall have one year from the date the notice of the denial of
the appeal or the Plan’s failure to strictly adhere to all of the requirements
of this subparagraph (b) to commence any action seeking judicial review of the
denied claim. Failure to bring such an action within that period shall bar the
claim.”






5





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Declaration of Amendment has been executed on behalf of
the Company as of the date and year first above written.


                                        
 
QORVO, INC.


 
 
 
/s/ ROBERT A. BRUGGEWORTH
 
Robert A. Bruggeworth
President and CEO


February 13, 2018



                    


6



